DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-17, the prior art fails to teach a plurality of first solid-state electronic radiation detectors held by the radiolucent support structure at separated locations defining an outer closed surface enclosing a volume of the radiolucent support structure; a plurality of second solid-state electronic radiation detectors dispersed within the volume; and a set of conductors communicating with each of the first and second plurality of solid-state electronic radiation detectors to receive electronic signals from corresponding solid-state electronic radiation detectors indicating radiation dose at each of the first and second plurality of solid-state electronic radiation detectors for output; wherein the outer closed surface presents surface normals at the solid-state electronic radiation detectors distributed at multiple angles in each of two perpendicular planes as claimed in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wrbanek et al. (US 7872750) teaches space radiation detector but fails to teach the allowable subject matter above.
Nagumo et al. (US 20190175950) teaches x-ray energy distribution measurement system but fails to teach the allowable subject matter above.

Paliwal et al. (US 20030231740) teaches radiation therapy volume phantom but fails to teach the allowable subject matter above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOON K SONG/Primary Examiner, Art Unit 2884